DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Amendment filed Nov. 30, 2020 has been entered. Claims 1-6 are pending. Claim 1 has been amended. Claims 4-6 are new. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “optionally enzymatically treating the cold mash while blanching to form a hot mash”. Such limitation is indefinite as it is unclear if they entire step is optional, therefore not requiring the enzymatically treating or the blanching, or if just the enzymatically treating is optional. 

Further, in claim 1, it is not clear where the pomace and juice come from as it does not refer back to the hot mash. It is suggested to amended to state that the hot mash comprises pomace and juice or state separating pomace from juice in the hot mash.
Claims 2-6 are included as they depend from claim 1.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Darling (US Patent No. 1,659,086; Feb. 14, 1928) in view of Balasingham et al. (US Patent No. 5,298,275; March 29, 1994).
Regarding claim 1, Darling discloses a method of treating apples to make pomace and juice, wherein the method includes grinding apples, corresponding to applicant’s milling to create a pomace, or mash (page 1 lines 35-40).
With respect to the mash being cold, Darling does not disclose that the heating step has occurred yet and therefore absent a specific temperature, the pomace is considered to be cold. 

Darling then separates the pomace from the juice (page 1 lines 70-80).
While Darling discloses the above process, Darling is silent with respect to cooling the pasteurized hot mash to a temperature no greater than 5C before separating the pomace from the juice, wherein the pomace has a temperature no greater than about 13 C and a moisture content from about 75% to about 85%.
Balasingham discloses a juice processing method to produce juice and pulp, or pomace, and further teaches that it is desirable to cool the pulp fraction soon after pulping while also maintaining the pulp fraction at a reduced temperature for any subsequent steps (col 6 lines 35-50). Balasingham states that cooling slows the rate of any browning reactions as well as lessening any pH shock or unwanted side-reactions (col 6 lines 55-60). Balasingham further teaches that the pulp fraction is cooled to a temperature of 5C or less (col 7 lines 1-60), thus falling within the claimed range of no greater than 5C. 
	As both Darling and Balasingham are directed towards fruit processing methods to make a pomace product and a juice product, wherein Balasingham discloses the importance of cooling the pulp fraction, it would have been obvious to one of ordinary skill in the art to cool the pasteurized hot mash in Darling to a temperature of 5C or less before separating the pomace from the juice. Doing so would ensure that the hot mash is cooled in a sufficient time frame to slow the rate of any browning reactions as well as lessening any pH shock or unwanted side-reaction as taught by Balasingham. 

With respect to the moisture content, Darling discloses that the pomace is separated from the juice via a filter press, but does not specifically teach the moisture content of the pomace. However, the moisture content of the pomace is dependent upon the length of time of pressing as well as the pressure for process as a longer amount of time will result in more juice separated from the pomace and therefore a lower moisture content. Therefore, it would have been obvious to one of ordinary skill in the art to vary the filter press conditions to result in a pomace having a desired moisture content, which is well understood, routine and conventional in the art. 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Regarding claims 4-6, with respect to the 112 rejection above, the examiner notes that the blanching step of claim 1 is optional and not required. Claim 1 then recites the steps of milling followed by pasteurizing and thus a hot mash is not produced . 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Darling (US Patent No. 1,659,086; Feb. 14, 1928) and Balasingham et al. (US Patent No. 5,298,275; March 29, 1994) as applied to claim 1 above, and further in view of Dan et al. (CN 101292758; Oct. 29, 2008).
Regarding claim 2, Darling discloses the step of pasteurizing as described above, but fails to teach the claimed temperature. 
Dan discloses a method of making strawberry juice, wherein the strawberry mash is pasteurizes at a temperature greater than or equal to 95 C for 30 seconds (Derwent Abstract), thus falling within the claimed ranges of a temperature of at least 90C for a time ranging from about 3 to about 200 seconds. 
It would have been obvious to one of ordinary skill in the art to apply the same pasteurizing conditions to the process of Darling as Dan discloses that such temperature and time is suitable for achieving pasteurization of a fruit mash. 


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Darling (US Patent No. 1,659,086; Feb. 14, 1928) and Balasingham et al. (US Patent No. 5,298,275; March 29, 1994) as applied to claim 1 above, and further in view of Riedl (WO 2013/053618 A1; April 18, 2013).
Regarding claim 3, Darling discloses a process as described above, and further teaches that the juice product is filter, bottled and pasteurized (e.g. a sterile environment for packaging), but not specifically that the pomace is conveyed to a sterile environment for packaging. 
Riedl discloses a method of producing apple pomace, wherein the pomace is a desirable product for use as a natural thickener in fruit preparations and a flour substitute in bakery products to increase fiber content.
Therefore, as Riedl discloses that pomace is known for a variety of applications, it would have been obvious to one of ordinary skill in the art to convey the pomace of Darling to a sterile environment for packaging so that it could be used as a natural thickener in fruit preparations and a flour substitute in bakery products to increase fiber content. 
Darling already teaches packaging the juice in a sterile environment and therefore packaging the pomace of Darling is merely an obvious variant over the prior art depending on the desired use of the product. 

Response to Arguments
Applicant’s arguments have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Dan, which teaches the claimed pasteurizing conditions. 
Applicant’s arguments with respect to Balasingham are not found persuasive as the examiner is not relying upon Balasingham to teach pasteurizing. Darling discloses 
Regarding claims 4-6, with respect to the 112 rejection above, the examiner notes that the blanching step of claim 1 is optional and not required. Claim 1 then recites the steps of milling followed by pasteurizing and thus a hot mash is not produced and therefore not filtered as required by claim 6. Therefore, the prior art meets the claimed limitations. 
For the reasons stated above, a 103 rejection is maintained. 


Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A COX whose telephone number is (571)270-1075.  The examiner can normally be reached on Monday-Friday 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHANIE A COX/Examiner, Art Unit 1791